DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
•	The first voltage interval, second voltage interval and preset voltage interval mentioned in paragraph [0064-0065] are not illustrated in Figure 2. Examiner suggests to clearly illustrated the “The first voltage interval, second voltage interval and preset voltage interval” in Figure 2 or any additional figure. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 11 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
In Claim 1, line 7 recites the limitation “…based on the voltages within the preset voltage interval” is unclear. Examiner suggests to recite “…based on the one or more voltages within the preset voltage interval” to be consistence with the claim 1, lines 4-5 recitation.
Claims 2-8, being dependent to claim 1 inherit the same problem and are also rejected under this paragraph.

In Claim 9, lines 5-6 the recitation “…that one or more voltages of the voltages of the plurality of cells…” is unclear. Examiner suggests to recite “…that one or more of the voltages of the plurality of cells…” as recited in claim 1, line 4.
In Claim 9, line 7 recites the limitation “…based on the voltages within the preset voltage interval” is unclear. Examiner suggests to recite “…based on the one or more 
Claims 10-11 inherit the same problem as presented for claim 1 and are also rejected under this paragraph. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to Judicial Exception (an abstract idea involving manipulation of data) without significantly more. 

Claim 1, A method for equalization control of a battery pack, wherein the method comprises: 
acquiring a voltage of each of a plurality of cells of the battery pack (Not Abstract – this limitation fails to integrate the judicial exception into a practical application as it is an insignificant extra-solution activity, e.g., mere data gathering in conjunction with abstract idea, also acquiring voltage of individual cells of the battery pack is routine, conventional, and well-understood in the battery art); 
As evidence, the Examiner presents the following prior art references (1) Nozawa (US # 20140111160) which demonstrate the detecting the voltage value of each of single cells by voltage monitoring circuit (Figure 2, [0032]); and (2) Kaneda et al. (US # 20160056655, Figure 1, Abstract, lines 1-5, [0042]).
on the condition that one or more of the voltages of the plurality of cells are within a preset voltage interval, selecting a target State of Charge (SOC)-Open Circuit Voltage (OCV) curve from a charging SOC-OCV curve and a discharging SOC-OCV curve stored for the battery pack based on the voltages within the preset voltage interval (Abstract Idea - Comparing voltages of the cells within the preset voltage interval and selecting a target State of Charge (SOC)-Open Circuit Voltage (OCV) curve is both “math as a comparison” or “mental step” that is performed by the “Target curve selecting module” as specified in specification paragraph 0108-0109 and illustrated in Fig 4, Step 420, is the abstract idea because comparing voltages is a mathematical relationship);
acquiring a target SOC of each cell based on the target SOC-OCV curve and the voltage of each cell (Abstract Idea - comparing voltages of each cell and is performed by the “SOC acquiring module” as specified in specification paragraph 0099 and illustrated in Fig 4, Step 430, is the abstract idea because comparing voltages is a mathematical relationship); 
calculating, for each cell, a SOC difference between the target SOC of the cell and a reference SOC (Abstract Idea – calculating the SOC difference between the target SOC of cell and a reference SOC is performed by the calculating module 440 as specified in specification paragraphs 0116-0117 and illustrated in Fig 4, 440, is the abstract idea because calculating the difference is a mathematical relationship); 
(Abstract Idea – calculating the equalizing time based on SOC difference is performed by the equalizing time calculating module 450 as specified in specification paragraph 0101 and illustrated in Fig 4, 450, is the abstract idea because calculating the SOC difference is a mathematical relationship); 
wherein the preset voltage interval is determined based on a hysteresis interval, and the hysteresis interval is an OCV interval corresponding to a section wherein the charging SOC- OCV curve is not overlapping with the discharging SOC-OCV curve (Abstract Idea - Determination of the preset voltage interval based on the hysteresis intervals is both “math as a comparison” or “mental step” that is performed by the “Target curve selecting module” as specified in specification paragraph 0108-0109 and in Fig 4, Step 420, is the abstract idea because comparing voltages in determining the preset voltage interval is a mathematical relationship).
This judicial exception is not integrated into a practical application because claim 1 recites steps of abstract idea (mental math) and data comparison. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the equalization control of a battery pack are recited at a highly generic level without any specificity. The necessary steps of gathering data for use in the calculating equalization time is not eligible if they are merely the generic way of gathering that type of data.  So the equalization control of a battery pack are not seen to be significantly more as claimed.  Further the recitations of the equalization control is considered generic computer limitations that do not amount to 
Claims 2 - 8 are similarly rejected under 35 U.S.C. 101, the dependent claims 2-8 do not overcome the issues identified in independent claim 1. Examiner presenting 101 analysis shown below for claims 2-8.

Claim 2, The method according to claim 1, wherein the preset voltage interval comprises a first voltage subinterval and a second voltage subinterval, wherein 
voltage values within the first voltage subinterval are greater than or equal to an upper limit value of the hysteresis interval, and voltage values within the second voltage subinterval are less than or equal to a lower limit value of the hysteresis interval (Abstract Idea - comparing voltages to the threshold limits is the abstract idea because comparing the voltages is a mathematical relationship).

Claim 3, The method according to claim 2, wherein selecting the target State of Charge (SOC)-Open Circuit Voltage (OCV) curve from the charging SOC-OCV curve and the discharging SOC-OCV curve stored for the battery pack based on the voltages within the preset voltage interval comprises: 
on the condition that at least one of the voltages within the preset voltage interval is within the first voltage subinterval, selecting the charging SOC-OCV curve as the target SOC-OCV curve (Abstract Idea - comparing voltages with the threshold limits is the abstract idea because comparing the voltages is a mathematical relationship); 
on the condition that all of the voltages within the preset voltage interval are within the second voltage subinterval, selecting the discharging SOC-OCV curve as the target SOC-OCV curve (Abstract Idea - comparing voltages with the threshold limits is the abstract idea because comparing the voltages is a mathematical relationship).

Claim 4, The method according to claim 3, wherein on the condition that at least one of the voltages within the preset voltage interval is within the first voltage subinterval, selecting the charging SOC-OCV curve as the target SOC-OCV curve comprises: 
on the condition that a first voltage of the voltages of the plurality of cells is greater than or equal to the upper limit value, determining that at least one of the voltages within the preset voltage interval is within the first voltage subinterval, and selecting the charging SOC-OCV curve as the target SOC-OCV curve (Abstract Idea - comparing voltages with the threshold limits is the abstract idea because comparing the voltages is a mathematical relationship); 
wherein the first voltage is greater than or equal to remaining voltages of the voltages of the plurality of cells (Abstract Idea - comparing voltage with the threshold limits is the abstract idea because comparing the voltage is a mathematical relationship); 

Claim 5, The method according to claim 3, wherein on the condition that all of the voltages within the preset voltage interval are within the second voltage subinterval, selecting the discharging SOC-OCV curve as the target SOC-OCV curve comprises: 
on the condition that the voltage of each cell is less than the upper limit value and a second voltage of the voltages of the plurality of cells is less than or equal to the lower limit value, determining that all of the voltages within the preset voltage interval are within the second voltage subinterval, and selecting the discharging SOC-OCV curve as the target SOC-OCV curve (Abstract Idea - comparing the first and second voltages with the threshold limits is the abstract idea because comparing the voltages is a mathematical relationship); 
wherein the second voltage is less than or equal to remaining voltages of the voltages of the plurality of cells (Abstract Idea - comparing voltage with the threshold limits is the abstract idea because comparing the voltage is a mathematical relationship).

Claim 6, The method according to claim 1, wherein on the condition that the target SOC-OCV curve is the charging SOC-OCV curve, the target SOC is a charging SOC, the reference SOC is a first charging SOC, and the first charging SOC is less than or equal to remaining charging SOCs of charging SOCs of the plurality of cells; wherein calculating, for each cell, the SOC difference between the target SOC of the cell and the reference SOC comprises: 
calculating, for each cell, a difference value by subtracting the first charging SOC from the charging SOC of the cell as the SOC difference of the cell (Abstract Idea – calculating the difference value based on SOC difference is performed by the equalizing time calculating module 450 as specified in specification paragraph 0101 and illustrated in Fig 4, 450, is the abstract idea because calculating the SOC difference is a mathematical relationship).

Claim 7, The method according to claim 1, wherein on the condition that the target SOC-OCV curve is the discharging SOC-OCV curve, the target SOC is a discharging SOC, the reference SOC is a first discharging SOC, and the first discharging SOC is less than or equal to remaining discharging SOCs of discharging SOCs of the plurality of cells; 
wherein calculating, for each cell, the SOC difference between the target SOC of the cell and the reference SOC comprises: 
calculating, for each cell, a difference value by subtracting the first discharging SOC from the discharging SOC of the cell as the SOC difference of the cell (Abstract Idea – calculating the difference value based on SOC difference is performed by the equalizing time calculating module 450 as specified in specification paragraph 0101 and illustrated in Fig 4, 450, is the abstract idea because calculating the SOC difference is a mathematical relationship).

Claim 8, The method according to claim 1, wherein calculating the equalizing time for each cell based on the SOC difference of each cell comprises: 
calculating a capacity difference for each cell based on the SOC difference of each cell and a nominal capacity (Abstract Idea – calculating the capacity difference  based on SOC difference and nominal capacity is the abstract idea because calculating the SOC difference is a mathematical relationship); 
obtaining the equalizing time for each cell according to the capacity difference of each cell and an acquired equalizing current (Abstract Idea – calculating the equalizing time based on SOC difference is performed by the equalizing time calculating module 450 as specified in specification paragraph 0101 and illustrated in Fig 4, 450, is the abstract idea because calculating the SOC difference is a mathematical relationship).

Claim 9, An apparatus for equalization control of a battery pack, wherein the apparatus comprises: 
a voltage acquiring module, configured to acquire a voltage of each of a plurality of cells of the battery pack (Not Abstract – acquiring voltage of individual cells of the battery pack is routine, conventional, and well-understood in the battery art); 
As evidence, the Examiner presents the following prior art references (1) Nozawa (US # 20140111160) which demonstrate the detecting the voltage value of each of single cells by voltage monitoring circuit (Figure 2, [0032]); and (2) Kaneda et al. (US # 20160056655, Figure 1, Abstract, lines 1-5, [0042]).
a target curve selecting module, configured to on the condition that one or more voltages of the voltages of the plurality of cells are within a preset voltage interval, select a target State of Charge (SOC)-Open Circuit Voltage (OCV) curve from a charging SOC-OCV curve and a discharging SOC-OCV curve stored for the battery pack based on the voltages within the preset voltage interval (Abstract Idea - Comparing voltages of the cells within the preset voltage interval and selecting a target State of Charge (SOC)-Open Circuit Voltage (OCV) curve is both “math as a comparison” or “mental step” that is performed by the “Target curve selecting module” as specified in specification paragraph 0108-0109 and illustrated in Fig 4, Step 420, is the abstract idea because comparing voltages is a mathematical relationship); 
a SOC acquiring module, configured to acquire a target SOC of each cell based on the target SOC-OCV curve and the voltage of each cell (Abstract Idea - comparing voltages of each cell and is performed by the “SOC acquiring module” as specified in specification paragraph 0099 and illustrated in Fig 4, Step 430, is the abstract idea because comparing voltages is a mathematical relationship);  
a SOC difference calculating module, configured to calculate, for each cell, a SOC difference between the target SOC of the cell and a reference SOC (Abstract Idea – calculating the SOC difference between the target SOC of cell and a reference SOC is performed by the calculating module 440 as specified in specification paragraphs 0116-0117 and illustrated in Fig 4, 440, is the abstract idea because calculating the difference is a mathematical relationship); 
an equalizing time calculating module, configured to calculate an equalizing time for each cell based on the SOC difference of each cell (Abstract Idea – calculating the equalizing time based on SOC difference is performed by the equalizing time calculating module 450 as specified in specification paragraph 0101 and illustrated in Fig 4, 450, is the abstract idea because calculating the SOC difference is a mathematical relationship); 
(Abstract Idea - Determination of the preset voltage interval based on the hysteresis intervals is both “math as a comparison” or “mental step” that is performed by the “Target curve selecting module” as specified in specification paragraph 0108-0109 and in Fig 4, Step 420, is the abstract idea because comparing voltages in determining the preset voltage interval is a mathematical relationship).
This judicial exception is not integrated into a practical application because claim 1 recites steps of abstract idea (mental math) and data comparison. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the equalization control of a battery pack are recited at a highly generic level without any specificity. The necessary steps of gathering data for use in the calculating equalization time is not eligible if they are merely the generic way of gathering that type of data.  So the equalization control of a battery pack are not seen to be significantly more as claimed.  Further the recitations of the equalization control is considered generic computer limitations that do not amount to significantly more either.  Thus the claim is rejected under 101 for containing ineligible subject matter without recitation of additional features that integrate the judicial exception into a practical application.

Claim 10, A device for equalization control of a battery pack, wherein the device comprises: 
a processor and a memory storing computer program instructions (Not Abstract – this limitation fails to integrate the judicial exception into a practical application as it is an insignificant extra-solution activity, as processor and memory are considered generic computer limitations that do not amount to significantly more either); 
the processor implements the method for equalization control of the battery pack according to any of claims 1-8 when executing the computer program instructions (see, the 35 U.S.C. 101 rejection for Claim 1 above).

Claim 11, A computer storage medium, wherein the computer storage medium stores computer program (the specification paragraphs 0043 and 0126, 0136, draws a distinction between storage mediums and transitory mediums (signals) therefore the claimed “computer storage medium” can be interpreted as excluding) instructions thereon which implement, when executed by a processor (Abstract Idea- determining equalization control of the battery pack is performed by processor using instructions.” It is the abstract idea because the determining steps is a mathematical relationship), the method for equalization control of the battery pack according to any of claims 1-8 (see, the 35 U.S.C. 101 rejection for Claim 1 above).


Conclusion

The US Patent Application Publication by Arai et al. (US # 20150253389) teaches a power storage module state estimation apparatus comprising: 
FIGS. 4A and 4B are graphs of an open circuit voltage curve illustrating a change in hysteresis of the open circuit voltage according to the charge and discharge history showing, respectively, a state of switching from midway through charging to discharging and a state of switching from midway through discharging to charging after switching from midway through charging to discharging [0028].
The US Patent Application Publication by Schindler (US # 20150191100)
The two energy storage devices behave in such a way that the open-circuit voltage characteristic curves of the two energy storage devices intersect at least partially essentially over the entire range of the relative state of charge (Fig 1, [0032]).
The US Patent Application Publication by Kang et al. (US # 20160276847) teaches:
[0017]...calculating a balancing time of a strong battery cell to supply charge and a balancing time of a weak battery cell to receive charge according to a comparison result between a difference between the charge of the strong battery cell storing the highest charge and the balancing charge and a difference between the charge of the weak battery cell storing the lowest charge and the balancing charge, among the charges of the entire battery cells.
Nakamoto (US # 20200341072) teaches [0070]... teaches in Figures 4 and 5, hysteresis the OCV-SOC characteristics of a battery 30.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859




/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859